Citation Nr: 0928451	
Decision Date: 07/30/09    Archive Date: 08/04/09

DOCKET NO.  07-35 397	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan



THE ISSUE

Entitlement to service connection for hepatitis C.



REPRESENTATION

Veteran represented by:	Marine Corps League



ATTORNEY FOR THE BOARD

Lawrence W. Klute, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1966 to July 1968.

This matter comes to the Board of Veterans' Appeals (the 
Board) on appeal from a November 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (the RO) 
in Detroit, Michigan.  

The appeal is REMANDED to the RO via the VA Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the Veteran if further action on his part is required.


REMAND

The Veteran contends that he acquired hepatitis C during 
service via immunizations.  

The record shows that the Veteran first sought treatment for 
hepatitis C at the Battle Creek VAMC in December 2005.  His 
reported risk factors included multiple sex partners, blood 
exposure, and a history of alcohol abuse.  

A VA "Fast Letter" issued in June 2004 (Fast Letter 04-13, 
June 29, 2004) identified "key points" that included the fact 
that Hepatitis C is spread primarily by contact with blood 
and blood products, with the highest prevalence of Hepatitis 
C infection among those with repeated, direct percutaneous 
(through the skin) exposure to blood (i.e., intravenous drug 
users, recipients of blood transfusions before screening of 
the blood supply began in 1992, and hemophiliacs treated with 
clotting factor before 1987).  Another "key point" was the 
fact that Hepatitis C can potentially be transmitted with the 
reuse of needles from tattoos, body piercing, and 
acupuncture. The fast letter indicates, in its Conclusion 
section, that the large majority of Hepatitis C infections 
can be accounted for by known modes of transmission, 
primarily transfusion of blood products before 1992, and 
injection drug use.

Under 38 C.F.R. § 3.159(c)(4) (2008), VA will provide a 
medical examination or opinion if the information and 
evidence of record does not contain sufficient medical 
evidence for VA to make a decision on the claim but: 1) 
contains competent lay or medical evidence that the claimant 
has a current diagnosed disability, or persistent or 
recurring symptoms of disability; 2) establishes that the 
Veteran suffered an event, injury, or disease in service; and 
3) indicates that the claimed disability or symptoms may be 
associated with the established event, injury, or disease in 
service.  See 38 U.S.C. § 5103A(d) (West 2002); 38 C.F.R. 
§ 3.159(c)(4) (2008).  

Here, there is medically diagnosed hepatitis C, and it is 
likely that the Veteran did receive immunizations in service.  
What is not of record is competent medical opinion evidence 
addressing the relationship between immunizations or any 
other risk factors in service and the currently diagnosed 
hepatitis C.  These questions must be addressed by 
appropriately qualified medical professionals.  See Charles 
v. Principi, 16 Vet. App. 370 (2002); see also 38 C.F.R. § 
3.159(c)(4) (2007) [a medical examination or opinion is 
necessary if the information and evidence of record does not 
contain sufficient competent medical evidence to decide the 
claim].

Accordingly, the case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following actions:

1.  VBA contact the Veteran and ask that 
he identify all examination and treatment 
reports pertaining to Hepatitis C.  Any 
reports obtained should be associated 
with the Veteran's VA claims folder.

2.  After the above development is 
accomplished, VBA should refer the 
Veteran's VA claims folder to an 
appropriately qualified medical 
professional for review.  An opinion 
should be provided as to whether 
hepatitis C is as least as likely as 
not related to the Veteran's military 
service.  A detailed rationale should 
be provided for any opinion.  A report 
should be prepared and associated with 
the Veteran's VA claims folder.

3.  After undertaking any additional 
development deemed by it to be 
appropriate, VBA should readjudicate 
the Veteran's claim of entitlement to 
service connection for hepatitis C.  If 
the benefit sought on appeal remains 
denied, VBA should provide the Veteran 
and his representative with a 
supplemental statement of the case and 
allow an appropriate period of time for 
response.  The case should then be 
returned to the Board for further 
consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2008).
 
 

_________________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

